DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 20, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerstmann et al. (US 5,772,113, herein Gerstmann).
In regards to claim 1, Gerstmann discloses
An additively manufactured heat exchanger (Figs.2A and 2B; in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself; therefore, the limitation “additively manufactured” has not been given patentable weight; note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself) configured to transfer heat between a first fluid (water) and a second fluid (coolant), the heat exchanger comprising:
a first channel (storage tank 31) configured to port flow of a first fluid, wherein the first channel includes a first wall (Fig.2B, wall of the storage tank);
a second channel (coil 80) configured to port flow of a second fluid, wherein the second channel includes a second wall (Fig.2B, wall of the coil); and
a barrier channel (Fig.2B, between the coil and the storage tank) located between the first wall and the second wall configured to prevent mixing of the first fluid and the second fluid when one of the first wall and the second wall ruptures, wherein the barrier channel contains unprocessed build powder (col.5 lines 32-45, a non-setting thermally conductive paste 75 described as an aluminum or zinc-oxide powder in a grease base is provided for the event that one of the fluids may leak) provided by the additive manufacturing process (in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself; therefore, the limitation “unprocessed build” and “additive manufacturing process” have not been given patentable weight; note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself; in this case, the final product does not need to have powder that is provided by an additive manufacturing process).
In regards to claim 2, Gerstmann discloses a support member (77), extending between the first wall and the second wall (Fig.2B, portions of plastic film 77 extend between the first wall and the second wall).
In regards to claim 4, Gerstmann discloses that the shape of the first channel is selected from the group consisting of trapezoid, rectangle, and annulus (Fig.2A).
In regards to claim 6, Gerstmann discloses that the unprocessed build powder is configured to allow the first fluid or the second fluid to flow through the barrier channel (col.5 lines 32-42).
In regards to claim 7, Gerstmann discloses that the unprocessed build powder in the barrier channel is configured to dampen vibrational stresses in the heat exchanger compared to the barrier channel filled with another material such as air, which is less resistant to vibrational forces (Fig.2B, since the barrier channel is provided with a thermally conductive paste 75 rather than being filled with air, it is understood that the paste is configured to dampen vibrational stresses).
In regards to claim 8, Gerstmann discloses a drain in fluid communication with the barrier channel and configured to pool liquid or unprocessed build powder on the exterior of the heat exchanger in the event of a rupture of either the first wall or the second wall (col.5 lines 36-42, the leaking fluid is able to escape to the surrounding environment).
In regards to claim 9, Gerstmann discloses that the pool of liquid or unprocessed build powder is visible by a user (col.5 lines 40-42).
In regards to claim 12, Gerstmann discloses that the first channel and the second channel configurations are selected from the group consisting of plate fin, tube bundle, cross-flow, counter-flow, and multiple pass cross-counter-flow (Fig.2A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gerstmann in view of Whittenberger et al. (US 2008/0072425, herein Whittenberger).
In regards to claim 3, Gerstmann discloses that the unprocessed build powder is aluminum or zinc-oxide powder (see claim 1 above), but does not specifically disclose a nickel-based super alloy.
	Whittenberger teaches a heat exchanger (Fig.1) and discloses a nickel-based powder composition as a filler material (46) for preventing leakage (paragraph 101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gerstmann’s heat exchanger to include a nickel-based super alloy as part of the thermally conductive paste as similarly taught by Whittenberger depending on the desired material.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gerstmann alone.
In regards to claim 5, Gerstmann discloses that the thickness of the second wall is 0.035 inches (col.5 lines 55-59), but does not disclose that the span between the first wall and the second wall is from 0.005 inches (0.13 mm) to 0.030 inches (0.75 mm), inclusive.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Gerstmann’s heat exchanger such that the span between the first wall and the second wall is from 0.005 inches (0.13 mm) to 0.030 inches (0.75 mm), inclusive, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 (II-A). Note that in the instant application, paragraphs 66 and 79, Applicant has not disclosed any criticality for the claimed limitations.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gerstmann in view of Ninomiya (US 4,972,902).
In regards to claims 10 and 11, Gerstmann discloses a drain in fluid communication with the barrier channel (col.5 lines 36-42, the leaking fluid is able to escape to the surrounding environment), but does not disclose a pressure sensor in fluid communication with the drain.
	Ninomiya teaches a heat exchanger (Fig.1) comprising a first channel (Figs.2 and 3, surrounding the tube 10) including a first wall (72) and a second channel (inside the tube 10) including a second wall (70) and a barrier channel (90), a drain (100, 24 and 28) in fluid communication with the barrier channel and a pressure sensor in fluid communication with the drain (col.4 lines 14-21), wherein the pressure sensor is configured to send a signal to a user of an increase in pressure in the event of a rupture of either the first wall or the second wall (col.4 lines 18-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gerstmann’s heat exchanger to include a pressure sensor as similarly taught by Ninomiya for detecting an increase in pressure in the event of a rupture of the first wall or the second wall in order to provide an additional safety mechanism for signaling the user in case the leaked fluid is not visibly detected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763